DETAILED ACTION
Applicant: JOYCE, Richard Charles; MLNARIK, Kevin John; & VERHAGEN, Paul
Assignee: Illinois Tool Works Inc.
Attorney: Matthew Marrone (Reg. No.: 68,431)
Filing: Continuation Application filed 14 January 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are currently pending before the Office.

Priority
The instant application is a Continuation of Application No. 14/656,346 filed 12 March 2015 which is also a parent application for PCT/US2016/20036 filed 29 February 2016. 

Information Disclosure Statement
There was not any information disclosure statement (IDS) filed in the instant application.

Specification
The disclosure is objected to because of the following informalities: Paragraph [0037] includes the phrase “the controller 206.In the illustrative . . . optical filter range.However, in alternative” which should be amended to “the controller 206.  In the illustrative . . . range.  However,” to provide spaces between the punctuation marks and the beginning of the sentence.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, e.g. an abstract idea, without significantly more.
Claim 1 is directed to an abstract idea: a method of providing a device with a controller that effects temperature control or temperature monitoring, receiving a temperature range (which inherently includes a minimum and a maximum), correlating a known output signal range of a temperature sensor to the temperature range to be measured, receiving an output signal from the temperature sensor, and generating a measured temperature value based on the output signal of the temperature sensor. Step 1: YES – a process/method
The claimed method is an abstract idea since it is merely using a mathematical calculation to measure temperature using generic devices/controllers similar to “calculating a number representing an alarm limit value using the mathematical formula ‘‘B1=B0 (1.0–F) + PVL(F)’’, Parker v. Flook, 437 U.S. 584, 585, 198 USPQ 193, 195 (1978).  Step 2A: YES – Abstract Idea
The claimed method includes “additional elements” other than the abstract idea, including the requirement to perform the steps “via the controller”, which is not sufficient to make the claim as a whole amount to significantly more than the abstract idea itself since the use of generic computer/devices to perform the well-understood, routine, and conventional activity of taking a temperature measurement does not qualify as “significantly more” since it has been held that “[s]imply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d))”.  Step 2B: NO – the claim does not recite additional elements that amount to significantly more than the judicial exception
Claims 2-10 & 13-14 are likewise directed to an abstract idea without significantly more since they add details to the mathematical calculation or perform well-understood, routine and conventional activities.  The additional elements added by these claims are merely generic components, e.g. claim 2 – “a part”, well-understood functions, e.g. claim 3 - “display to a user”, or generic computer components/functions, e.g. claim 4 – “current signal”, claim 5 – “signal range”, claim 6 – “biasing resistor”, claim 7 – “voltage signal”, claim 8 – “IR sensor”, claim 9 – “minimum/maximum output signal of the temperature sensor”, claim 10 – “linear scale”, claim 13 – “induction power source”, and claim 14 – “values selected by a user”.
Claim 15 includes similar claim scope to claim 1 directed to a device.  Step 1: YES – machine
  The claimed device covers an abstract idea since it is merely using a mathematical calculation to measure temperature using generic devices/controllers similar to “calculating a number representing an alarm limit value using the mathematical formula ‘‘B1=B0 (1.0–F) + PVL(F)’’, Parker v. Flook, 437 U.S. 584, 585, 198 USPQ 193, 195 (1978).  Step 2A: YES – Abstract Idea
The claimed device includes “additional elements” other than the abstract idea, including a “program logic held in a data storage” which is not sufficient to make the claim as a whole amount to significantly more than the abstract idea itself since the use of generic computer/devices to perform the well-understood, routine, and conventional activity of taking a temperature measurement does not qualify as “significantly more” since it has been held that “[s]imply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d))”.  Step 2B: NO – the claim does not recite additional elements that amount to significantly more than the judicial exception
Claims 16-20 are likewise directed to an abstract idea without significantly more since they add details to the mathematical calculation or perform well-understood, routine and conventional activities.  The additional elements added by these claims are merely generic components, e.g. claim 16 – “a part”, well-understood functions, e.g. claim 17 - “display to a user”, or generic computer components/functions, e.g. claim 18 – “IR sensor”, claim 19 – “input interface”, and claim 20 – “current signal & biasing resistor”.
Claim 11 includes further limitations defining the “linear scale” to include specific relationships between minimum and maximum temperature values and analog-to-digital values corresponding to minimum and maximum output current signals of the temperature sensor which is a Step 1: a method, Step 2A: an abstract idea, but Step 2B: recites additional elements that amount to significantly more than the judicial exception since it “[adds] a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application, e.g., a non-conventional and non-generic arrangement of various computer components for filtering Internet content, as discussed in BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016) (see MPEP § 2106.05(d))”.  Claim 12 depends from claim 11 when taken as a whole has self-evident eligibility according to Pathway A, see MPEP §2106.06.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 7, 9-11, 15-16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (US Pub. 2012/0004880).
Regarding claim 1, Hsu et al. discloses a method, comprising: 
providing a device with a controller (Hsu et al.: Fig. 1; ¶20 CPU) that effects temperature control or temperature monitoring (Fig. 1 temperature sensing unit 110; ¶¶20-21);

    PNG
    media_image1.png
    573
    855
    media_image1.png
    Greyscale

receiving, via the controller, a minimum temperature value (Fig. 3A VL-1) and a maximum temperature value (Fig. 3A VH-1) of a temperature range to be measured (Fig. 3A – range b/w VL-1 and VH-1; ¶23);
correlating, via the controller (Fig. 1; ¶20 CPU), a known output signal range (Fig. 3A TB-1 to TA-1) of a temperature sensor (Fig. 1 sensing unit 110) to the temperature range to be measured (Fig. 3A; ¶23);

    PNG
    media_image2.png
    453
    1538
    media_image2.png
    Greyscale

receiving, via the controller (Fig. 1; ¶20 CPU), an output signal (Fig. 3A) from the temperature sensor (Fig. 1 sensing unit 110); and
generating, via the controller (Fig. 1; ¶20 CPU), a measured temperature value (Fig. 1 result temperature) based on the output signal (Fig. 3A) of the temperature sensor (110).

Regarding claim 2, Hsu et al. further discloses the method further comprising using, via the controller (Fig. 1; ¶20), the measured temperature value to control or monitor temperature with respect to a part (¶¶20-21 semiconductor chip) whose temperature is being measured (Fig. 1 result temperature; ¶¶20-21 temperature sensor 100 is integrated with an electronic component, e.g., a center processing unit (CPU), in a semiconductor chip for measuring the temperature therein).
Regarding claim 4, Hsu et al. further discloses wherein the output signal is a current signal (¶21 temperature sensing unit 110 outputs a voltage or a current that increases in proportion to a rise in temperature or has a positive temperature coefficient.).
Regarding claim 7, Hsu et al. further discloses wherein the output signal is a voltage signal (¶21 temperature sensing unit 110 outputs a voltage).
Regarding claim 9, Hsu et al. further discloses wherein correlating, via the controller (¶20 CPU), the known output signal range (Fig. 3A TB-1 to TA-1) of the temperature sensor (Fig. 1 sensing unit 110) to the temperature range to be measured (Fig. 3A range b/w VL-1 and VH-1; ¶23) includes correlating a minimum output signal (Fig. 3A VB-1) of the temperature sensor to the minimum temperature value (Fig. 3A VL-1) and correlating a maximum output signal (Fig. 3A VA-1) of the temperature sensor to the maximum temperature value (Fig. 3A VH-1).
Regarding claim 10, Hsu et al. further discloses wherein correlating, via the controller (¶20 CPU), the known output signal range of the temperature sensor (110) to the temperature range to be measured includes using a linear scale (¶26 The calibration unit 130 calculates the result temperature Tnow, for example, by using linear interpolation).
Regarding claim 11, Hsu et al. further discloses wherein the linear scale follows the following relationship:Temp=(((AD_RawInput −I AD_RawMin)*(T_MaxTemp −T_MinTemp))/((I AD_RawMax−I_RawMin)))+T_MinTemp, where, T_MinTemp and T_MaxTemp are the minimum and maximum temperature values, respectively, and IAD_RawMin and IAD_RawMax are analog-to-digital (A/D) values corresponding to minimum and maximum output current signals of the temperature sensor, respectively (¶26 - Tnow corresponds to claimed Temp).
Regarding claim 15, Hsu et al. discloses a device, comprising: 
a controller (Hsu et al.: Fig. 1; ¶20 CPU); and
 program logic held in a data storage (memory unit 140) and executable by the controller (¶20 CPU) to cause the controller to:

    PNG
    media_image1.png
    573
    855
    media_image1.png
    Greyscale

receive a minimum temperature value (Fig. 3A VL-1) and a maximum temperature value (Fig. 3A VH-1) of a temperature range to be measured (Fig. 3A – range b/w VL-1 and VH-1; ¶23);
correlate (Fig. 1; ¶20 CPU) a known output signal range (Fig. 3A TB-1 to TA-1) of a temperature sensor (Fig. 1 sensing unit 110) to the temperature range to be measured (Fig. 3A; ¶23);

    PNG
    media_image2.png
    453
    1538
    media_image2.png
    Greyscale

receive (Fig. 1; ¶20 CPU) an output signal (Fig. 3A) from the temperature sensor (Fig. 1 sensing unit 110); and
 generate (Fig. 1; ¶20 CPU) a measured temperature value (Fig. 1 result temperature) based on the output signal (Fig. 3A) of the temperature sensor (110).

Regarding claim 16, Hsu et al. further discloses  wherein the program logic (140) further causes the controller (¶20 CPU) to control or monitor temperature with respect to a part (¶¶20-21 semiconductor chip) whose temperature is being measured using the measured temperature value (Fig. 1 result temperature; ¶¶20-21). 
Regarding claim 19, Hsu et al. further discloses wherein the temperature sensor (110) is interconnected with the device via an input interface (¶20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 8, 13-14, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. as applied to claims 1 and 15, respectively, above, and further in view of Thomas et al. (US Pub. 2006/0289492).
Regarding claim 3, Hsu et al. discloses the method of claim 1, and further discloses providing, via the controller (¶20 CPU), the measured temperature value in the form of a temperature reading (Fig. 1 result temperature; ¶21 output temperature sensing signal).  However, Hsu et al. fails to disclose display to a user.
In a related field of endeavor, Thomas et al. discloses a temperature feedback control and monitoring method (Thomas et al.: Fig. 1; Abstract) including providing a device (20,24) including a controller (Figs. 1 & 5 control panel 54) that effects temperature control or temperature monitoring (Fig. 4 temperature feedback devices 50; ¶¶19-22 – devices 50 include thermocouples or infrared sensors to control and monitor temperatures) with respect to a workpiece (22); and generating a measured temperature value based on the output signal (¶¶19-22) of the temperature sensor (50), further comprising providing, via the controller (52), the measured temperature value in the form of a temperature reading for display (Figs. 1 & 5 control panel 54 four displays 56) to a user (Figs. 1 & 5; ¶¶20-23 – user capable of monitoring/controlling temperatures) with an induction heating power source (24).

    PNG
    media_image3.png
    388
    1027
    media_image3.png
    Greyscale

In view of the ability to monitor and control the temperature of a workpiece using a control panel with temperature feedback devices and displays as is disclosed in Thomas et al. at Figures 1 & 5 and Paragraphs 20-23, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Thomas et al. with the teachings of Hsu et al. to heat a workpiece, maintain the workpiece at an elevated temperature, or program a desired cool-down rate using an induction heating power source and control panel.

Regarding claim 13, Thomas et al. further discloses wherein the device is an induction power source (24; ¶16).
Regarding claim 8, Thomas et al. further discloses wherein the temperature sensor is an infrared (IR) temperature sensor (¶19 infrared sensor).
Regarding claim 14, Thomas et al. further discloses wherein the minimum temperature and maximum temperature values are selected by a user (Figs. 1 & 5 induction power source 24 control panel 54; ¶¶19-23 induction heating power source 24 may be programmed to maintain the work piece 22 at an elevated temperature for a desired period of time.).
Regarding claim 17, Hsu et al. discloses the device of claim 15, and further discloses the controller (¶20 CPU) configured for obtaining the measured temperature value in the form of a temperature reading (Fig. 1 result temperature; ¶21 output temperature sensing signal).  However, Hsu et al. fails to disclose display to a user.
In a related field of endeavor, Thomas et al. discloses a temperature feedback control and monitoring device (Thomas et al.: Fig. 1; Abstract) including a device (20,24) including a controller (Figs. 1 & 5 control panel 54) that effects temperature control or temperature monitoring (Fig. 4 temperature feedback devices 50; ¶¶19-22 – devices 50 include thermocouples or infrared sensors to control and monitor temperatures) with respect to a workpiece (22); and program logic (¶24 processor 82) configured for generating a measured temperature value based on the output signal (¶¶19-22) of the temperature sensor (50), further comprising providing, via the controller (52), the measured temperature value in the form of a temperature reading for display (Figs. 1 & 5 control panel 54 four displays 56) to a user (Figs. 1 & 5; ¶¶20-23 – user capable of monitoring/controlling temperatures) with an induction heating power source (24).

    PNG
    media_image3.png
    388
    1027
    media_image3.png
    Greyscale

In view of the ability to monitor and control the temperature of a workpiece using a control panel with temperature feedback devices and displays as is disclosed in Thomas et al. at Figures 1 & 5 and Paragraphs 20-23, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Thomas et al. with the teachings of Hsu et al. to heat a workpiece, maintain the workpiece at an elevated temperature, or program a desired cool-down rate using an induction heating power source and control panel.
Regarding claim 18, Thomas et al. further discloses wherein the temperature sensor is an infrared (IR) temperature sensor (¶19 infrared sensor).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. as applied to claim 4 above, and further in view of Irani et al. (US Pat. 4,527,896).
Regarding claim 5, Hsu et al. discloses the method of claim 4, and further discloses the known output signal range (Hsu et al.: Fig. 3A TB-1 to TA-1) and the current signal (¶21).  However it fails to disclose a specific milliampere range.
In a related field of endeavor, Irani et al. discloses that a vital “front-end” of modern temperature measurement systems expects a strong linear output signal in the 4 to 20 milliampere (mA) range (Irani et al.: C.1:L.14-20) and further discloses a known output signal range of a temperature sensor (C.4:L.7-16) to a temperature range to be measured (Fig. 1; Abstract) wherein the known output signal range is 4-20 mA (C.4:L.7-16) with a non-contact temperature sensor (Fig. 1 sensor 10; C.3:L.25-43).

    PNG
    media_image4.png
    566
    695
    media_image4.png
    Greyscale

In view of the ability to perform non-contact temperature measurements with necessary sensitivity and accuracy without a chopper, scanner, or reference cavity over the preferred 4-20 mA range as is disclosed in Irani et al. at Figure 1 & Column 2, Lines 40-51, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Irani et al. with the teachings of Hsu et al. to provide a strong linear output signal across the 4-20 mA range with a vital ‘front-end’ modern temperature measurement system.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. as applied to claim 4 above, and further in view of Benton (US Pat. 5,519,644).
Regarding claim 6, Hsu et al. discloses the method of claim 4, but it fails to disclose a biasing resistor.
In a related field of endeavor, Benton discloses a continuously calibrating temperature controller (Benton: Abstract) including an input interface (C.5:L.33-53) carries the output signal converted to a voltage signal via a biasing resistor (C.3:L49-C.4:L.4 a corresponding plurality of resistance temperature devices for sensing temperatures at a plurality of locations, a current circuit for applying a known current to a selected one of the resistance temperature devices through the corresponding one of the temperature inputs to produce an analog voltage output indicative of a sensed temperature).
In view of the ability to avoid the effects of temperature drift and measurement error by utilizing a multi-loop temperature controller with continuous calibration for a plurality of temperature measurements as is disclosed in Benton at Columns 3-4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Benton with the teachings of Hsu et al. to reduce temperature drift and measurement error while making a plurality of measurements.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. & Irani et al. as applied to claim 19 above, and further in view of Benton (US Pat. 5,519,644).
Regarding claim 20, Hsu et al. & Irani et al. disclose the device of claim 19, and Hsu et al. further discloses the output signal is a current signal (Hsu et al.: ¶21).  However, they fail to disclose a biasing resistor.
In a related field of endeavor, Benton discloses a continuously calibrating temperature controller (Benton: Abstract) including an input interface (C.5:L.33-53) carries the output signal converted to a voltage signal via a biasing resistor (C.3:L49-C.4:L.4).
In view of the ability to avoid the effects of temperature drift and measurement error by utilizing a multi-loop temperature controller with continuous calibration for a plurality of temperature measurements as is disclosed in Benton at Columns 3-4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Benton with the teachings of Hsu et al. and Irani et al. to reduce temperature drift and measurement error while making a plurality of measurements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,533,897. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are more specific versions of the broader instant application claims, and the instant application claims are, accordingly, anticipated by the broader instant application claims.
10/533,897 Patented Claims 1-25
Instant Application Claims 1-20
1. A method, comprising:
providing a heating power source with a controller that effects temperature control or temperature monitoring;
receiving, via the controller, a first minimum temperature value and a first maximum temperature value of a first temperature range to be measured;
receiving, via the controller, a second minimum temperature value and a second maximum temperature value of a second temperature range to be measured;
correlating, via the controller, a known first output signal range of a first temperature sensor of a first temperature sensor type to the first temperature range to be measured;
correlating, via the controller, a known second output signal range of a second temperature sensor of a second temperature sensor type different from the first type to the temperature range to be measured to the second temperature range to be measured, wherein the first output signal range of the first temperature sensor is different from the second output signal range of the second temperature sensor such that the two output signal ranges do not overlap;
receiving, via the controller, an output signal from the first temperature sensor or the second temperature sensor;
determining, via the controller, whether the output signal is within the first output signal range or the second output signal range;
generating, via the controller, a measured temperature value based on the output signal of the first temperature sensor or the second temperature sensor; and
adjusting, via the controller, an output of the heating power source in response to the measured temperature value.
1. A method, comprising:
providing a device with a controller that effects temperature control or temperature monitoring;
receiving, via the controller, a minimum temperature value and a maximum temperature value of a temperature range to be measured;
correlating, via the controller, a known output signal range of a temperature sensor to the temperature range to be measured;
receiving, via the controller, an output signal from the temperature sensor; and
generating, via the controller, a measured temperature value based on the output signal of the temperature sensor.

14. A device, comprising:
one or more temperature sensor inputs for receiving inputs from a first temperature sensor of a first temperature sensor type and a second temperature sensor of a second temperature sensor type different from the first type,
wherein a first output signal range of the first temperature sensor is different from a second output signal range of the second temperature sensor type such that the two output signal ranges do not overlap;

a controller;
program logic held in a data storage and executable by the controller to cause the controller to:
receive a first minimum temperature value and a first maximum temperature value of a first temperature range to be measured,
correlate a known first output signal range of the first temperature sensor to the first temperature range to be measured,
receive a second minimum temperature value and a second maximum temperature value of a second temperature range to be measured,
correlate a known second output signal range of the second temperature sensor to a second temperature range to be measured,
receive an output signal from the first temperature sensor or the second temperature sensor,
determine whether the output signal is within the first output signal range or the second output signal range;
generate a measured temperature value based on the output signal of the first temperature sensor or the second temperature sensor; and
a heating power source configured to adjust a heat output in response to the measured temperature value.
15. A device, comprising:
a controller; and
program logic held in a data storage and executable by the controller to cause the controller to:
receive a minimum temperature value and a maximum temperature value of a temperature range to be measured,
correlate a known output signal range of a temperature sensor to the temperature range to be measured,

receive an output signal from the temperature sensor, and
generate a measured temperature value based on the output signal of the temperature sensor.

25. A method, comprising:
providing a device with a controller that effects temperature control or temperature monitoring;
receiving, via the controller, a minimum temperature value and a maximum temperature value of a temperature range to be measured;
correlating, via the controller, a known output signal range of a first temperature sensor of a first temperature sensor type to the temperature range to be measured using a linear scale or a second temperature sensor of a second temperature sensor type different from the first type to the temperature range to be measured, wherein a first output signal range of the first temperature sensor is different from a second output signal range of the second temperature sensor type such that the two output signal ranges do not overlap;

receiving, via the controller, an output signal from the first or the second temperature sensor;
determining, via the controller, whether the output signal is within the first output signal range or the second output signal range;
generating, via the controller, a measured temperature value based on the output signal of the first or the second temperature sensor;
wherein the linear scale follows the following relationship: 

[further limitations defining the linear scale and providing a formulas for the relationships]
1. A method, comprising:
providing a device with a controller that effects temperature control or temperature monitoring;
receiving, via the controller, a minimum temperature value and a maximum temperature value of a temperature range to be measured;
correlating, via the controller, a known output signal range of a temperature sensor to the temperature range to be measured;
receiving, via the controller, an output signal from the temperature sensor; and
generating, via the controller, a measured temperature value based on the output signal of the temperature sensor.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Latvis (US Pat. 6,911,089) – which discloses a system (Latvis: Fig. 1 system 20) for heating and applying a coating to a work piece (Fig. 1 work piece 22; C.2:L.26-43) using a temperature controller (28), induction heating system (26), and a user interface (Fig. 3 display 108).

    PNG
    media_image5.png
    477
    1322
    media_image5.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884